Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-18 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 16/460557, now US 10,885,580, filed on 7/2/2019, which is a continuation of application 15/271434, now US 10,383,889, filed on 9/21/2016, which claims benefit to provisional application US 62/232364 filed on 9/24/2015.
Information Disclosure Statement
The information disclosure statements (IDS) dated 9/1/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-18 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially free" in independent claim 1 is a relative term which renders the claim indefinite.  The term "substantially free" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 is further indefinite due to the recitation “substantially free of other pharmaceutically active substances”. Specifically, the instant specification, at p. 9 Ln. 12-25, defines “pharmaceutically active substance” as “a substance that is capable of exerting a biological effect on a subject”. This definition places no clear boundary on what substances fulfill the limitation of being a “pharmaceutically active substance” because what “biological effect” is occurring is ill-defined. By reciting that that the administered composition is “substantially free of other pharmaceutically active substances” the claims are potentially excluding all “other pharmaceutically active substances“ and one of ordinary skill in the art is not provided with sufficient guidance to ascertain the metes and bounds of what active substances are being excluded by the claims because what substances fulfill this limitation is unclear, hence the scope of the claim in indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gousse et al. (US 2011/0171310, IDS).
Gousse et al discloses a method for treating a skin condition, including soft tissue augmentation (e.g. dermal divots, scars, sunken checks, thin lips, nasal imperfections or defects, retro-orbital imperfections or defects, a facial fold, line and/or wrinkle like a glabellar line, a nasolabial line, a perioral line, and/or a marionette line, and/or other contour deformities or imperfections of the face; a neck imperfection, defect, disease or disorder; a skin imperfection, defect, disease and/or disorder; other soft tissue imperfections, defects, diseases and/or disorders), by topical administration or syringe injection of a sterile, hydrogel comprising hyaluronic acid (HA), at 10-40 mg/mL with molecular weight 2-5 MDa, which is entirely free of crosslinked HA, and lidocaine, at 0.1-5%, that may further comprise a buffer, including PBS. (Claims 1, 7, 13, 14, 19, 22-27; ¶0127, 0134, 0139, 0147, 0206)  Gousse also teaches that: i) the composition may be in the form of a cream, ointment or lotion; ii) the composition may include phosphate buffered saline; iii) the composition may have an elastic modulus in the range 25-2500 Pa; the composition may be administered to numerous regions of the human body including lips, arms, scars, cheek, etc.; iv) exemplifies 1-10 mL of composition injected. (¶0109, 0117, 0134, 0139, 0215) Gousse et al further teaches that current dermal fillers 
Gousse does not specifically teach a method of alleviating pain and discomfort during soft tissue augmentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of scar treatment of Gousse would also act as a method to alleviate pain, because Gousse teaches that a goal of the method is to reduce side effects of other methods, such as pain and discomfort.  
With respect to the limitation that the composition is “substantially free” of other pharmaceutically active substances, the teachings of Gousse meet this limitation. Specifically, the concentration of lidocaine is taught as 0.1-5%, which one of ordinary skill in the art would consider a low amount of “other pharmaceutically active substances”. Hence, when considering that the instant specification provides no clear definition for what is considered “substantially free”, a low amount of lidocaine, as per Gousse, is considered to meet the limitation of a composition which is “substantially free” of “other pharmaceutically active substances”.
With respect to variables such as molecular weight, concentration, elastic modulus the teachings of Gousse overlap that of the instant claims. In the case where prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DALE R MILLER/Primary Examiner, Art Unit 1623